Citation Nr: 0832689	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-34 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, including as secondary 
to diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, including as secondary 
to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  The veteran does not have peripheral neuropathy of the 
upper extremities that is proximately due to or the result of 
his service-connected type II diabetes mellitus, nor is it 
otherwise related to service.

2.  The veteran does not have peripheral neuropathy of the 
lower extremities that is proximately due to or the result of 
his service-connected type II diabetes mellitus, nor is it 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the upper 
extremities is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2007).

2.  Service connection for peripheral neuropathy of the lower 
extremities is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
October 2003, prior to the initial AOJ decision.  Additional 
notice was provided to the veteran in October 2007.  The 
Board finds that these notices read as a whole fully comply 
with VA's duty to notify.  Any deficiencies in the notices 
provided, however, have been cured by the provision of 
appropriate notice and subsequent adjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Furthermore, the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
veteran submitted evidence in connection with his claim, 
which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  The Board notes that, although the veteran 
submitted evidence indicating treatment by a private medical 
care provider, he has not provided VA with a release to 
obtain treatment records from this provider nor has he 
provided those treatment records himself despite being asked 
to do so.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in December 2003 and 
May 2008.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2007).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The veteran contends that he has peripheral neuropathy in all 
four extremities that is due to his service-connected type II 
diabetes mellitus.  The veteran was granted service 
connection for type II diabetes mellitus in a June 2002 
rating decision.  By a statement received in October 2003, 
the veteran filed a claim for service connection for 
neuropathy of the upper and lower extremities as secondary to 
type II diabetes mellitus.  In support of his claim, he 
submitted a statement from a physicians' assistant at his 
private doctor's office that states that the veteran was 
diagnosed to have type II diabetes mellitus in 1995 and, 
since that diagnosis, he has had bilateral numbness, 
paresthesias, and pain of his feet and hands diagnosed as 
peripheral neuropathy secondary to diabetes mellitus.  No 
treatment records from this private treating physician have 
been submitted by the veteran; nor has he provided VA with a 
release to obtain them.  The claims file does contain private 
treatment records from 1993 through 1995, but these records 
do not show a diagnosis of or treatment for type II diabetes 
mellitus.  Rather they show treatment for degenerative disc 
disease of the L4-5 with left leg radiculopathy for which the 
veteran underwent surgery in June 1993.  Subsequent records 
indicate no recurrence of left leg radiculopathy, but do 
indicate that the veteran developed severe lumbar arthritis. 

VA treatment records from 2001 through 2008 show the veteran 
underwent a VA Agent Orange examination in August 2001.  The 
veteran's history of type II diabetes mellitus was noted.  
The veteran complained of occasional, intermittent tingling 
in his feet for approximately one year.  Physical examination 
revealed vibratory sensation intact in the lower extremities 
(including feet).  The pulses in his feet were also intact.  
There were no skin lesions noted on his feet.  No diagnosis 
of peripheral neuropathy was made.  

In April 2004, the veteran was seen at a VA medical facility 
to establish care .  He complained of pain in his feet which 
was attributable to neuropathy in past.  Physical examination 
revealed decreased light touch to pinprick in the feet, right 
greater than left.  A diagnosis of neuropathy was made and 
the veteran was started on Neurontin (also called 
Gabapentin).  The remainder of the VA treatment records 
continue to show the veteran treated with 
Neurontin/Gabapentin but that he has no complaints of 
myalgias and his sensation was intact to light touch.

The veteran had VA examination in December 2003.  He 
complained of numbness and tingling to his hands and feet 
which he presumes is secondary to his diabetes.  He related 
to the examiner that, within a year of developing diabetes 
requiring the use of an oral agent, he developed numbness and 
tingling in his hands and feet.  He referred that he has 
daily pain that waxes and wanes and can be very sporadic.  It 
can flare for 10 to 15 minutes at a time, as many as 20 to 30 
times per day.  He simply sits down quietly and allows this 
funny feeling to pass.  He also said his feet burn all the 
time.  He said he was not on any treatment plan for this 
pain, just decreased activity.  Physical examination revealed 
full range of motion of all extremities with normal bulk and 
tone.  He also had full forward bending of his lumbar spine.  
He could walk on his heels and toes.  Sensory exam was 
normal.  Deep tendon reflexes were 2/4 with negative Babinski 
test.  The results of an electromyelogram (EMG) of the 
extremities conducted on December 12, 2003, was right 
meralgia paresthetica, but no peripheral neuropathy.  Nerve 
Conduction Velocity (NCV) studies of all four extremities was 
normal.  The impression was subjective history of peripheral 
neuropathy without objective findings.  The examiner did not 
opine as to the etiology of the veteran's complaints of 
peripheral neuropathy.

The veteran was provided a second VA examination in May 2008.  
In the report, the examiner set forth the specific evidence 
found in the claims file.  On interview, the veteran reported 
the onset of his type II diabetes mellitus and symptoms in 
his extremities in 1993, although he was uncertain of the 
exact date.  He described that the symptoms in his 
extremities began as a paroxysmal throbbing, intermittent, 
pain discomfort that may occur in a single or all extremities 
and last up to a minute then go away.  Recurrence would be 
perhaps in minutes to hours.  The frequency would be on a 
daily basis.  Whereas he may have some discomfort at night, 
the majority of the symptoms are during the day.  The 
examiner noted that it was curious that the veteran described 
his discomfort as beginning in the proximal arm(s) and/or 
thigh(s) then radiating distally to the fingers and the 
ankles but not the toes, and also he described a lateral 
thigh and leg "burning."  At the time of the examination, 
the veteran denied having any pains in the upper or lower 
extremities.  The veteran said that his symptoms in the 
extremities have been stable since 1993, treated only with 
oral medication (Gabapentin).  

Physical examination revealed a well-developed and nourished 
man who easily arose from a seated position in the waiting 
room when called and ambulated with a normal appearing gait 
in a normal pace.  Examination of the upper extremities 
revealed them to be normal in appearance - color and muscle 
bulk - and without deformity.  Sensory exam was normal to 
touch and monofilament.  He was able to discern the 
difference in temperature between the tuning fork and the 
examiner's hand.  Vibration and proprioception were also 
normal.  Motor exam showed the veteran had normal grip and 
full active range of motion of the wrist, elbow and shoulder 
bilaterally.  Examination of the lower extremities revealed 
them to be normal in color (feet displayed no dependent 
cyanosis or rubor).  The nails were mild-to-moderately 
hypertrophied with some onychomycosis (mostly in the great 
toes).  There were no ulcers or abnormal callouses on the 
feet.  Sensory exam was intact to monofilament.  He was able 
to discern the difference in temperature between the tuning 
fork and the examiner's hand.  Vibration and proprioception 
were also normal.  Motor exam showed the veteran had full 
active range of motion in all joints of the lower 
extremities, except the left knee range of motion was limited 
to 25 degrees of extension to 95 degrees of flexion.  

The examiner opined that the veteran's symptoms of 
extremities discomfort is not typical of neuropathy, but is 
more descriptive of radiculopathy; hence, it is less likely 
than not that the veteran's symptoms are related to 
neuropathy, and, therefore, it is less likely than not that 
the veteran's symptoms are related to type II diabetes 
mellitus.  The examiner's opinion that the veteran's 
extremities pain is not neuropathy is based upon the 
veteran's description of his pain as throbbing and that it 
begins in the paroxysmal arms and legs and then radiates into 
the hands and feet.  The examiner stated that this type of 
pain is termed "radiculopathy."  Conversely, neuropathy 
symptoms are usually in a "stocking" or "glove" 
distribution and is not typically radicular in nature - i.e., 
it does not shoot down an extremity.  Thus the veteran's 
symptoms (type, sequence, pattern) and objective findings are 
not typical of diabetic peripheral sensory neuropathy.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Some factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
veteran's history, and the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  

The Board places less probative value on the November 2001 
medical statement from the veteran's private doctor's 
physicians' assistant.  While this statement provides a 
diagnosis of peripheral neuropathy of the feet and hands and 
relates this to his type II diabetes mellitus, it is unclear 
upon what clinical evidence this statement is based upon.  It 
is clear, however, that it is not based upon a complete 
review of the evidence of record as the statement was 
provided to the veteran many months prior to his claim for 
compensation being filed with VA.  Additionally, the Board 
finds that the opinion is not supported by adequate 
rationale, as the physicians' assistant did not provide 
reasons as to why the veteran's "peripheral neuropathy" was 
related to his type II diabetes mellitus.  If the examiner 
does not provide a rationale for the opinion, this weighs 
against the probative value of the opinion.  Sklar v. Brown, 
5 Vet. App. 140 (1993).

Rather the Board assigns greater weight to the May 2008 VA 
medical opinion.  In placing greater weight on the May 2008 
opinion, the Board notes that, in addition to a detailed 
medical examination, there was a complete review of the 
veteran's claims file, as evidenced by the examiner's 
recitation of relevant documents and facts found therein.  
Furthermore, he provided a detailed rationale for his medical 
opinion. In forming the opinion, the examiner explained why 
the veteran's extremities symptoms were not consistent with a 
diagnosis of diabetic peripheral sensory neuropathy, but were 
more consistent with a nondiabetic radiculopathy.  Thus, the 
Board finds the May 2008 VA medical opinion to be the most 
probative as to whether the veteran has peripheral neuropathy 
in his extremities that is related to his service-connected 
type II diabetes mellitus because the examiner based the 
opinion on a detailed review of the claims file, a thorough 
medical examination, and adequate rationale.  

Furthermore the Board finds that the VA treatment records 
showing treatment for peripheral neuropathy are not 
persuasive as to an actual diagnosis of peripheral neuropathy 
because the diagnosis seen in these treatment records is 
based solely upon the veteran's report and not on any actual 
diagnostic testing.  Rather, the diagnostic testing conducted 
in December 2003 did not show any objective findings of 
peripheral neuropathy in any of the veteran's extremities.  
Instead it showed the veteran had meralgia paresthetica of 
the right lower extremity.  Thus, the December 2003 VA 
examiner stated his impression as subjective history of 
peripheral neuropathy with no objective findings.  

The veteran contends that his extremities symptoms are 
related to his type II diabetes mellitus.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Thus, 
the May 2008 VA medical opinion is more probative than the 
veteran's statements as to the cause and etiology of the 
veteran's extremities symptoms. 

Thus, the Board finds that the preponderance of the evidence 
is against finding that the veteran has peripheral neuropathy 
in any of his extremities that is related to his service-
connected type II diabetes mellitus.  The Board's inquiry 
does not, however, end here.  The Board must also consider 
whether service connection is warranted on a direct or 
presumptive basis.

The Board finds that the preponderance of the evidence is 
against finding that service connection for the veteran's 
extremities symptoms is warranted on either a direct or 
presumptive basis.  The veteran's service treatment records 
are silent for any complaints of or treatment for any such 
symptoms that the veteran is currently experiencing.  The 
first evidence of any neurological symptoms related to any 
extremity is seen in 1993 when the veteran was diagnosed to 
have chronic low back pain with radiculopathy into the left 
lower extremity.  The veteran underwent surgery in June 1993 
for this problem.  His current diagnosis, as seen in the 1995 
private treatment records, is severe lumbar arthritis without 
recurrence of sciatica following disc removal.  The next 
evidence suggestive of any neurological problem with any 
extremity is the August 2001 Agent Orange examination where 
the veteran complained of occasional tingling in his feet for 
one plus years.  However, no objective findings or diagnosis 
of a neurological problems were made.  Thus the November 2001 
private medical statement is the first evidence of a 
diagnosis.

The evidence, therefore, fails to establish that there was an 
injury or disease incurred in service related to the 
veteran's current complaints relating to the nerves of the 
upper and lower extremities or that any such problem was 
diagnosed and manifested to a compensable percent within one 
year after service.  Rather the evidence shows that the 
veteran was discharged from service in 1968 and did not 
complain of or was not treated for any complaints for many 
year thereafter.  

The preponderance of the evidence being against the veteran's 
claim for service connection, the benefit of the doubt 
doctrine is not applicable.  Consequently, the veteran's 
claim must be denied.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, including as secondary to diabetes 
mellitus, is denied.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, including as secondary to diabetes 
mellitus, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


